McElroy, J.
The first thing demanding consideration is a motion to dismiss the petition in error for the reason that it does not affirmatively appear that more than one hundred dollars is involved. This position is not tenable. The petition is a part of the case-made and shows that more than one hundred dollars is involved.
The only other question presented is, Does the plaintiff’s petition state facts sufficient to constitute a cause of action? It does. It 'contains the name of the court, the county in which the action is brought, the names of the parties, plaintiff and defendant, a *66statement of the facts constituting the cause of action, in ordinary and concise language and without repetition, and contains a demand of the relief to which the plaintiff supposes himself entitled — the recovery of money,— and the amount is stated. The demurrer should have been overruled. There is much in the petition which might be stricken out, but the petition states a cause of action.
The judgment of the trial court is reversed, and the case will be remanded with instructions to the trial court to overrule the demurrer and proceed in accordance herewith.